EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Manu Tejwani on September 3rd, 2021.

The application has been amended and claims 4, 12, 15, and 19 have been amended as follows: 

4. (Currently Amended) The contact structure of claim 3, wherein the width of the gate contact area mesa in the gate contact area is narrower than the width of the active area mesa to compensate for the second depth of the plurality of trenches of the second type in the gate contact area being greater than the first depth of the plurality of trenches of the first type in the active area.

12. (Currently Amended) The contact structure of claim 7, wherein at least one shield electrode contact element is disposed in the plurality of trenches of the second type in the shield contact area, and wherein at least one of a source or body region contact element is exposed in a shield contact area mesa in the shield contact area and is coupled to a source contact conductive layer extending over the active area of the semiconductor region.

15. (Currently Amended) The contact structure of claim 14, wherein [[the]] a shield section has a size that is smaller than a size of the shield contact area, and wherein at least one of the plurality of trenches of the second type lies outside the shield section.

19. (Currently Amended) The contact structure of claim 15, wherein at least one of a source or body region contact element is exposed in a shield contact area mesa lying outside the shield section and is coupled to a source contact conductive layer extending over the active area of the semiconductor region.

Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. The closest prior art to the claimed invention is Burke et al. (US 2010/0123192 A1; hereinafter Burke). However, Burke does not teach the claimed relationship between the contact area and the active area.
With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein a gate contact area mesa formed between a pair of the trenches of the second type in the gate contact area has a width that is different than a width of an active area mesa formed between a pair of trenches of the first type in the active area in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Claims 2-6 are also allowed as they depend from an allowed base claim.
With respect to claim 7, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein an active area mesa formed between a pair of trenches of the first type in the active area has a width that is substantially the same as the width of a shield contact area mesa formed between a pair of the trenches of the second type in the shield contact area in combination with the remaining limitations called for in claim 7.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 7. Therefore, claim 7 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Claims 8-13 are also allowed as they depend from an allowed base claim.
With respect to claim 14, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein a ratio of the number of the plurality of trenches of the second type in the shield contact area terminating on the second side of the separation trench and the number of the plurality of trenches of the first type in the active area terminating on the first side of the separation trench is less than one in combination with the remaining limitations called for in claim 14.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 14. Therefore, claim 14 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Claims 15-20 are also allowed as they depend from an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        
/MICHELLE MANDALA/Primary Examiner, Art Unit 2829